Citation Nr: 1132703	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to personal assault.

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a face disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Appellant served in the United States Army Reserves.  He had no verified periods of active duty service.  He was on active duty for training (ACDUTRA) from September 1979 to November 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2008 rating decisions of the VA RO in Philadelphia, Pennsylvania.  

The Board notes the claims pertaining to the back and right hand were originally adjudicated in November 2007.  The matters were then readjudicated in June 2008 and December 2008 based on the submission of new evidence within the year following issuance of the decision.  As such, they are original claims for benefits and not new and material claims as indicated at one point by the VA RO.  38 C.F.R. § 3.156.  The correct posture is reflected on the cover page of the instant decision.  

The Board further recharacterized the claims on appeal as they appear on the cover page in order to afford the Appellant the broadest scope of review. 

The Appellant presented testimony before the Board in February 2011.  The transcript has been associated with the claims folder.

The Appellant submitted additional evidence after the September 2009 statement of the case (SOC) was issued.  The Appellant waived initial VA RO consideration of the newly submitted evidence and as such, it was considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The Appellant contends that he is entitled to service connection for PTSD, as well as back, neck, face, and right hand disorders.  He currently asserts that the claimed PTSD is the result of a personal assault in service and that during the assault, he sustained injuries to his neck, back, face, and right hand.  

The Appellant previously claimed that his back was injured while doing an obstacle course during advance individual training (AIT) and then re-injured when a branch knocked him off an armed personnel carrier.  See statement received in November 2007 and April 2009.  He also previously alleged that he incurred a hole in his right hand during AIT causing permanent nerve damage.  Id. 

As noted above, the Appellant essentially contends that PTSD was the result of a personal assault that occurred while he was in the Reserves.  Notably, he asserts that in October 1979, while stationed at Fort Benning, Georgia, and assigned to Charlie Company, 5th Battalion, 1st Infantry Brigade, he was tripped, punched in the stomach, and hit in the head.  He further alleges that he was smashed with a telephone book in his hands and face and then thrown through a window by fellow comrades, to include Sergeants W, T, and A.  He indicated they were all reprimanded for the incident.  See stressor statement  received in April 2009.  
The Appellant also alleged, with regard to the PTSD claim, that he was taunted by Sergeant C, told that he looked like a Black Vietnamese, and had a bed flipped over on him.  This was said to occur in August 1983 or 1984 when he was part of the 315th Infantry Brigade in Black Stone, Virginia.  

Establishing service connection for PTSD requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Despite statements previously submitted by the Appellant in November 2007, the VA RO made a formal finding on the lack of evidence to verify stressors in May 2008.  They indicated the Appellant failed to respond to requests for information, which is clearly inaccurate based on the November 2007 statement delineated above.  In addition, the Appellant has submitted recent written statements and oral testimony concerning the alleged personal assault and subsequent physical and emotional injuries he claims were sustained during the incident.
 
These matters must be remanded for verification of these stressors by the United States Army and Joint Services Records Research Center (JSRRC).  The Appellant should once again be provided information as to what evidence is required to support verification of these stressors.   

Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors/personal assault.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

A remand is also necessary to obtain missing private medical records.  During the Appellant's February 2011 Board hearing, he testified that he received treatment for the claimed disorders from Dr. WF at the Stoney Medical Center in Philadelphia,  Dr. RN on State Avenue in Philadelphia in 1985 and 1986, and Dr. AG in Ann Arbor.  See Transcript at 8, 16, & 22.  These records have not been associated with the claims folder.  He additionally testified that he has received treatment from Dr. G from 2007 to 2009.  See Transcript at 24.  While there are some private medical records pertaining to treatment for the Appellant's back dated between April 2008 and August 2008 from Dr. G, there are no records dated in either 2007 or 2009.   

Upon Remand, the VA RO should contact the Appellant and ask that he submit the necessary consent forms for the doctors delineated above.  He should be informed that the consent forms must contain the specific private providers and their addresses, the dates of treatment, and the nature of the treatment received, i.e. the disability treated.  Such missing private treatment records should then be requested and associated with the claims folder, if available.  38 C.F.R. § 3.159(c)(1).

Thereafter, if necessary, the VA RO must order VA examinations in connection with the claims on appeal.  In this respect, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VA RO should ensure that all due process requirements are met.  The VA RO should also give the Appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED to the VA RO for the following action:

1.  The VA RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The VA RO should contact the Appellant and request that he identify all healthcare providers who have treated him for the claimed disabilities since his discharge from the Reserves.  The VA RO should request that the Appellant complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  The VA RO should attempt to obtain copies of all pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

Specifically, the VA RO should seek to obtain the following treatment records:  (a)  Dr. WF at the Stoney Medical Center in Philadelphia; (b) Dr. RN on State Avenue in Philadelphia in 1985 and 1986; Dr. AG in Ann Arbor; and  Dr. G from 2007 to 2009.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

3.  The Appellant should be provided another opportunity to itemize and provide specific information regarding the stressor events and personal assault he alleges occurred during his Reserve service.  He maintains that in October 1979, while stationed at Fort Benning, Georgia, and assigned to Charlie Company, 5th Battalion, 1st Infantry Brigade, he was tripped, punched in the stomach, hit in the head, smashed with a telephone book in his hands and face, and then thrown through a window by fellow comrades, to include Sergeants W, T, and A.  He indicated Sergeants W, T,  and A were all reprimanded for the incident.   He also alleged that he was taunted by Sergeant C, told that he looked like a Black Vietnamese, and had a bed flipped over on him.  This was said to occur in August 1983 or 1984 when he was part of the 315th Infantry Brigade in Black Stone, Virginia.  

The Appellant should be asked to identify specific dates (within a 60 day period), locations and any additional unit numbers to which he may have been assigned.  

4.  With any additional information provided by the Appellant, and with the evidence already of record, the RO must prepare a summary of the Appellant's alleged in-service personal assault (or stressors).  This summary must be prepared regardless of whether the Appellant provides an additional statement, as requested above.  This summary and a copy of the Appellant's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

5.  After all indicated development has been completed to the extent possible, to include ordering VA examinations if necessary, the VA RO should readjudicate the claims in light of all the evidence of record, to include evidence submitted after the September 2009 SOC was issued.  If any benefit sought on appeal remains denied, the Appellant and any representative should be furnished a fully responsive Supplemental Statement of the Case and afforded an appropriate opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The  Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


